      Case 1:19-cv-00004-DLH-CRH Document 63 Filed 05/12/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Jeremy Eastep, Individually and on            )
Behalf of All Others Similarly Situated,      )
                                              )       ORDER
               Plaintiff,                     )
                                              )
       vs.                                    )
                                              )       Case No. 1:19-cv-004
KRH, Inc.,                                    )
                                              )
               Defendant.                     )


       On May 11, 2020, Defendant KRH, Inc. filed a motion to extend all deadlines in this case

by 60 days. There being no objection from plaintiff, the motion (Doc. Nos. 62) is GRANTED and

the pretrial deadlines are amended as follows:

       1.      The parties shall have until August 5, 2020, to complete fact discovery and to file

               discovery motions.

       2.      The parties shall have until August 5, 2020, to complete discovery depositions of

               expert witnesses.

       3.      The parties shall have until September 11, 2020, to file threshold motions.

       4.      The parties shall have until to file September 21, 2020, to file dispositive motions.

The court, on its own motion, shall reschedule the final pretrial conference and jury trial.

Accordingly, the final pretrial conference set for September 22, 2020, shall be rescheduled for April

14, 2021, at 10:00 a.m. by telephone before the Magistrate Judge. To participate in the conference,

the parties should dial (877) 810-9415 and enter access code 8992581. The jury trial scheduled for

October 5, 2020, shall be rescheduled for April 26, 2021, at 9:00 a.m. in Bismarck before Judge

Hovland in Bismarck (Eagle Courtroom). A five (5) day trial is anticipated.

                                                  1
Case 1:19-cv-00004-DLH-CRH Document 63 Filed 05/12/20 Page 2 of 2



IT IS SO ORDERED.

Dated this 12th day of May, 2020.

                                        /s/ Clare R. Hochhalter
                                        Clare R. Hochhalter, Magistrate Judge
                                        United States District Court




                                    2
